      UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK

      UNITED STATES OF AMERICA,
                                                                      18-CR-00368 (NSR)
             -against-
                                                                      OPINION & ORDER
      GERALD ORTIZ,

                                    Defendant.


      NELSONS. ROMAN, United States District Judge:

             Defendant Gerald Ortiz ("Defendant") is charged by Information on the following four

      counts: (1) possession with intent to distribute a controlled substance, in violation of

      U.S.C. § 841(a)(l) and § 84l(b)(l)(B); (2) possession with intent to distribute a controlled

      substance, in violation of U.S.C. § 84 l(a)(l) and § 84l(b)(l)(C); (3) possession of a firearm in

      fmtherance of a drug trafficking crime, in violation of 18 U.S.C. § 922(c)(l)(A)(i); (4) felon in

      possession of a firearm, in violation of 18 U.S.C. § 922(g)(l). (Info1mation, ECF No. 19.) Before

      the Court is Defendant's Motion to Suppress statements that Defendant made on November 14,

      2017, during the execution of a search wanant at his home. (Memorandum of Law in Support of

      Motion to Suppress Evidence, ("Def. Mem."), ECF No. 21).            For the following reasons,

      Defendant's Motion is GRANTED.

                                             BACKGROUND

             The facts herein are taken from the Complaint, Superseding Complaint, Information,

      Defendant's Motion, including the affidavit and application for the search warrant executed on

      November 14, 2017 ("Search Warrant"), and the Government's Response to Defendant's Motion

      (("Gov. Onn."). ECF No 23.)
'frSDCSDNY
·DOCUMENT
 ELECTRONICALLY FILED
 DOC#: _ _ _ _-,--,-----
 D,\ TE F'I Fll:_10/12 /1i
       In October and November of 2017, the Town of Newburgh Police Detective Bureau

(“TNPD”) and members of the New York State Police began investigating Defendant for

trafficking narcotics in and around the town of Newburgh, Orange County. (Def. Mem., Ex. A, ¶

7.) During the first week of November 2017, the TNPD used an undercover officer (“UC”) to

purchase crack/cocaine from Defendant and investigate Defendant’s operations. (Id. ¶¶ 8-9.)

This investigation culminated with the UC determining that Defendant had been conducting

illegal narcotics sales from his residence located at 324 Lakeside Rd., Town of Newburgh,

Orange County, New York. (Id. ¶¶ 11-12.) Consequently, on November 7, 2017, the Honorable

Jude T. Martini, Town Justice of the Town of Newburgh, signed the Search Warrant presented

by the TNPD to allow the TNPD to search Defendant’s residence.

       On November 14, 2017, the UC and other TNPD Officers (“Officers”) executed the

Search Warrant at Defendant’s residence. (Information at 1.) Defendant was home when the

Officers arrived. (Id.) The Government asserts that he was immediately handcuffed and led to an

area on the second floor of his residence. (Gov. Opp. at 3). Both parties agree that Defendant was

not Mirandized at this time. (Id.; Defendant’s Affidavit, (“Def. Aff.”), ECF No. 21 ¶ 6.) Shortly

thereafter, the Officers searched the residence and found a locked door to an attic. (Gov. Opp. at

3.) The Government claims that one of the Officers then called out for a tool to breach the door,

but when Defendant heard this request, he “informed the search team, in sum and substance and

in part, that they should not break down the door, because he had a key for [it].”(Id.) The

Officers then attained the key from a nightstand in Defendant’s bedroom, unlocked the door, and

proceeded to the attic, where they retrieved, among other things: a loaded revolver, vacuum

sealed plastic baggies containing a white substance, an open plastic baggie containing a white

substance, and numerous glassine envelopes. (Id.; Superseding Complaint ¶ 5(d).)



                                                    2
         The Officers tested the open baggie and at least one envelope, both of which yielded

positive for cocaine or heroine. (Superseding Complaint ¶ 5(d).) Afterwards, the Officers took

Defendant outside of his home to the rear of his property, where the Government alleges that

Defendant stated that “everything in the attic … belonged to him.” (Gov. Opp. at 1.)

         That same day, the Government formally commenced judicial proceedings against

Defendant by filing a criminal Complaint. (ECF No. 1.) The Government filed a superseding

Complaint on November 16, 2017. (ECF No. 3.) On May 23, 2018, the Defendant waived

Indictment. (ECF No. 20.) Subsequently, on May 23, 2018, the Government charged Defendant

by Information on the four aforementioned counts. Defendant then timely filed his Suppression

Motion, and the Government timely filed its Opposition. Defendant has not filed a reply, and the

time to do so has expired. (See ECF Entry Dated 07/12/2018.)

         Defendant presently seeks to suppress all statements attributable to him that he made to

Officers during the execution of the Search Warrant on the ground that he was in custody for

Miranda purposes, but was not advised of his rights before he was interrogated. (Def. Mem.)

Defendant additionally requests that the Court conduct an evidentiary hearing to allow him to

demonstrate that his statements were obtained in violation of his Constitutional rights. (Id.)

         The Government opposes Defendant’s Motion on two grounds. First, because it has

agreed not to use any statements that Defendant made outside his residence during its case-in-

chief, insofar as the Court construes Defendant’s Motion as only pertaining to those statements,

it argues that Defendant’s Motion is moot. (Gov. Opp. at 6.) 1 Second, the Government asserts

that Defendant made additional statements to Officers within the residence that should not be

considered at this time. (Id. at 1-2.)


         1
            The Government does seek to reserve the option to admit this statement to impeach the defendant, should
he testify at trial and present evidence that is inconsistent with, or contradicted by, this statement. (Gov. Opp. at 6.)

                                                                 3
       The most critical statements made inside involve Defendant admitting having the key to

the attic door. In another, he supposedly told one Officer that “everything in the attic belonged to

him.” (Gov. Opp. at 2). As with the statements Defendant made outside about owning the items

in attic, the Government represents that it will not seek to admit this statement about ownership

during its case-in-chief. (Id.). Hence, the Government’s second argument concerns only the

statements that Defendant made inside in which he told the Officers not to breach the attic door

because he had the key. Here, the Government argues that the Court ought not to consider them

as part of the instant motion because Defendant did not specifically move to exclude statements

that he made inside the residence. (Id. at 7-8.) Alternatively, the Government argues that should

the Court consider such statements, an evidentiary hearing is unwarranted because Defendant has

not established that he was “entitled to Miranda warnings before the request by law enforcement

to breach the door, because that request did not subject Ortiz to interrogation.” (Id.)

                                           DISCUSSION

I.     Defendant’s Request for Evidentiary Hearing

           a. Legal Standard

       A Court must conduct an evidentiary hearing on a suppression motion when “the moving

papers are sufficiently definite, specific, detailed, and nonconjectural to enable the court to

conclude that contested issues of fact going to the validity of the search are in question.” United

States v. Kirk Tang Yuk, 885 F.3d 57, 77 (2d Cir. 2018); In re Terrorist Bombings of U.S.

Embassies in E. Afr., 552 F.3d 157, 165 (2d Cir. 2008). A defendant seeking to suppress

evidence bears the burden of demonstrating disputed issues of fact that justify an evidentiary

hearing. United States v. Martinez, 992 F. Supp. 2d 322, 325 (S.D.N.Y. 2014).

       To meet this burden, the defendant “must submit an affidavit by someone with personal



                                                      4
knowledge that disputed facts exist.” Id. (quoting United States v. Noble, No. 07 Crim. 284, 2008

WL 140966, at *1 (S.D.N.Y. Jan. 11, 2008)). “In the absence of such an affidavit, or when the

allegations contained in such an affidavit are general and conclusory, an evidentiary hearing is

unnecessary.” Id. (quoting United States v. Dewar, 489 F.Supp.2d 351, 359 (S.D.N.Y.2007)); see

also United States v. Barrios, 210 F.3d 355 (2d Cir.2000) (finding no evidentiary hearing

required absent “an affidavit of someone alleging personal knowledge of the relevant facts.”).

           b. Application

       At the onset, the Court notes that there are effectively two sets of statements at issue. The

first are the statements that Defendant made to certain Officers in which he admitted that

everything in the attic belonged to him. The second set are those that he supposedly made earlier

while still inside the residence when he directed Officers not to break down the attic door

because he had its key.

       Although the Government argues that Defendant’s Motion only pertains to a single

statement that Defendant made outside the residence, the Court disagrees with the Government’s

reading of Defendant’s brief and affidavit. Defendant’s brief specifically states his request that

“all statements of Defendant, intended to be offered by the Government a trial, should be

suppressed.” (Id.). Similarly, in his Affidavit, he seeks suppression of “all testimonial evidence

reportedly gained from [him].” (Def. Aff. at 7.) The Court therefore assesses each set of

statements in turn.

       Turning to the first set of statements, the Government, has agreed that it will not seek to

admit during its case-in-chief any statements “regarding the ownership of the items in the attic

while Ortiz was outside the Residence”or the statement that “everything in the attic belonged to

him” that he told an Officer whilst still inside. (Gov. Opp. at 1-2.) Therefore, this Court need not



                                                     5
conduct a hearing over these statements, as there is no issue in dispute. The Government is

hereby precluded from introducing these statements during its case-in-chief, but may seek to

admit them for impeachment purposes.

       The Court then turns to the statements that the Defendant made whilst he was still inside

the residence regarding the location of the key. Although the Government argues that “Ortiz’s

declaration does not provide an adequate basis to conclude that the law enforcement officers

asked interrogatory questions which were ‘reasonably likely to elicit an incriminating response,’”

Defendant does mention that he was “woken by approximately sixty law enforcement officers

from the Town of Newburgh” and that “[t]here was a point where I was by the officers.” (Def.

Mem.) His brief asserts: “Defendant was questioned while surrounded by approximately dozens

of law enforcement officers with their weapons drawn.” (Id.). His declaration adds that “[a]t no

point was I advised of my right to remain silent or my right to obtain an attorney and have him

present during any questioning.” (Def. Aff. ¶ 6.)

       The Court finds that Defendant has sufficient personal knowledge of the events that

transpired during execution of the Search Warrant and that his statements concerning how the

Search Warrant was executed manage to raise factual issues that are in dispute—namely,

whether Defendant should have been Mirandized when he was taken into custody inside his

home and whether his statements to the Officers about the location of the attic key were

spontaneous or the product of an interrogation he endured when he was in custody.

       Accordingly, the Court grants Defendant’s request for an evidentiary hearing for the

limited purpose of ascertaining the exclusionary basis for the second set of statements.




                                                    6
II.      Defendant's Request for Suppression

         In light of the Government's decision to forgo trying to admit Defendant's statements

made outside the home and about owning all the items in the attic and the Court's decision to

grant an evidentiary hearing regarding statements about Defendant having the attic key, the

Court need not assess the merits of Defendant's requests for suppression at this time.

                                         CONCLUSION

         For the foregoing reasons, Defendant's Motion is GRANTED. It is granted to the extent

of: 1) precluding the Government from using any statements Defendant made inside and outside

the residence in which he told the Offices that everything in the attic belonged to him; and 2)

setting a hearing to determine whether or not Defendant's statements made inside the residence

regarding knowing where to find the attic key were spontaneous. Accordingly, the parties are

directed to appear at their next status conference on October 12, 2018 at 11 :30 am for the purposes

of scheduling an evidentiary hearing on the outstanding issue related to this motion. The Clerk of

the Court is respectfully directed to terminate the motion at ECF No. 21.


Dated:    October 5, 2018
          White Plains, New York




                                                     7
